                      IN THE UNITED STATES DISTRICT
                    COURT FOR THE SOUTHERN DISTRICT
                        OF TEXAS HOUSTON DIVISION



BROOKE PEARCE, as next friend of U.V.,       §   Civil Action No.:4:18-cv-3196
a minor, and JUSTINA GARCIA,                 §   (Jury Trial for Bivens) (Bench
                                             §   Trial for FTCA)
                          Plaintiffs,        §
                                             §
V.                                           §
                                             §
FBI AGENT DOE, in his individual capacity,   §
NICHOLAS CHASE CUNNINGHAM;                   §
SOPHIA PEREZ HEATH;                          §
JIMMY TONY SANCHEZ;                          §
DELIA GUALDINA VELASQUEZ; and                §
THE UNITED STATES,                           §
                                             §
                          Defendants.        §


     DEFENDANT DOE’S MOTION TO DISMISS PLAINTIFFS’ THIRD AMENDED
                             COMPLAINT




                                         1
                                                TABLE OF AUTHORITIES

Ashcroft v. al-Kidd, 563 U.S. 731 (2011) ....................................................................................... 8

Ashcroft v. Iqbal, 556 U.S. 662 (2009) ................................................................................... 4, 5, 6

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ................................................................ 4, 6

Carroll v. Ellington, 800 F.3d 154 (5th Cir. 2015) ......................................................................... 7

Corr. Servs. Corp. v. Malesko, 34 U.S. 61, 68 (2001) .................................................................... 5

Federal Rule of Civil Procedure 12(b)(6) ................................................................................... 2, 9

Federal Rule of Civil Procedure 8(a) ...................................................................................... 2, 3, 9

Hui v. Castaneda, 559 U.S. 799 (2010) .......................................................................................... 7

In re Katrina Canal Breaches Litig., 495 F.3d 191 (5th Cir. 2007) ............................................... 4

Malley v. Briggs, 475 U.S. 335 (1986) ........................................................................................... 4

Reichle v. Howard, 566 U.S. 658, (2012) ....................................................................................... 8

Rice v. ReliaStar Life Ins. Co., 770 F.3d 1122 (5th Cir. 2014)....................................................... 8

Texas Civil Practice and Remedies Code § 71.004. ....................................................................... 2

Thompson v. Upshur County, TX, 245 F.3d 447 (5th Cir. 2001) ..................................................... 7

Wilkie v. Robbins, 551 U.S. 537 (2007)...................................................................................... 5, 6




                                                                2
                                            SUMMARY

        Defendant Doe requests that the Court grant this motion to dismiss Plaintiffs’ Third

Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). Plaintiffs’ complaint

does not provide sufficiently particularized facts that would justify entitlement to relief or allow

the Court to infer Doe’s liability as required by Federal Rule of Civil Procedure 8(a). Even if the

Court finds Plaintiffs have satisfied this pleading requirement, the Court should nonetheless grant

Defendant Doe’s motion because Doe is shielded from liability under the doctrine of qualified

immunity.

        Plaintiffs make three claims concerning Defendant Doe: (1) “Illegal Search and Seizure”

in violation of the Fourth Amendment, under Bivens v. Six Unknown Fed. Narcotics Agents, 403

U.S. 388 (1971) (“Count One”); (2) “False Imprisonment, Assault, and Negligence” alleged

generally (“Count Two”); and (3) “Wrongful Death” under Texas Civil Practice and Remedies

Code § 71.004. (“Count Three”).

        Federal Rule of Civil Procedure 8(a) requires Plaintiffs to provide more than unadorned

accusations; pleaded content must state a claim for relief that is facially plausible. To justify an

action under Bivens, Plaintiffs must provide well-pleaded facts that show Defendant Doe violated

a clearly established Constitutional right. Not only are factual allegations concerning Defendant

Doe scarce, those present are so devoid of detail that they do not enable the Court to reasonably

infer any liability for Doe. Even when viewed in a light most favorable to Plaintiffs, as the Court

must at this stage, the allegations provided in the complaint do not justify Plaintiffs’ entitlement

to the relief sought.




                                                 3
          In the alternative, even if the Court finds the allegations have properly stated a claim for

relief, Plaintiffs’ complaint should be dismissed because Defendant is immune from liability. As

a government official, Doe is entitled to qualified immunity, which provides “protection to all but

the plainly incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335,

341 (1986). Because qualified immunity is meant to protect government officials from the burdens

of litigation, the Court should grant Defendant’s motion to dismiss.

                                       PROCEDURAL HISTORY

          The present case arises from an incident on January 24, 2018, which ultimately ended in

the death of Ulises Valladares, father of U.V., the minor who is party to this suit through his next

friend. Plaintiffs Brooke Pearce, as next friend of U.V, a minor, and Justina Garcia filed the instant

suit against Defendant Doe, in his individual capacity, and Defendants Nicholas Chase

Cunningham, Sophia Perez Heath; Jimmy Tony Sanchez; Delia Gualdina Sanchez, and the United

States.

                                        STANDARD OF REVIEW

          Federal Rule of Civil Procedure 12(b)(6) permits a court to dismiss a complaint for failure

to state a claim upon which relief may be granted. To survive a motion to dismiss, a complaint

“must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (citing Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). A facially plausible claim is one that allows the court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.; see also In re

Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007). While the law does not demand

“detailed factual allegations,” it does require more than “an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Iqbal, 556 U.S. at 678.



                                                   4
        Although the court must accept well-pleaded facts as true at this stage of litigation,

“threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Id. When allegations are mere legal conclusions, the “tenet that a court must accept

as true all of the allegations…is inapplicable…” Id. A court considering a motion to dismiss “may

begin by identifying allegations that, because they are mere conclusions, are not entitled to the

assumption of truth.” Id.

                                  ARGUMENTS AND AUTHORITIES

A. Plaintiffs’ complaint fails to allege facts sufficient to justify their entitlement to the relief
   sought.
                       1. Plaintiffs’ Bivens Claim is Inadequately Pled.

        Because Plaintiffs’ complaint does not allege facts showing a violation of a clearly

established constitutional right, the Court should grant Defendant’s motion to dismiss. To state a

prima facie case for damages pursuant to Bivens, a plaintiff is required to establish that: (a) the

defendant violated a federal constitutional right of the plaintiff; (b) the constitutional right violated

was clearly established; (c) the defendant was a federal actor; and (d) the defendant was personally

involved in the alleged violation. See Bivens, 403 U.S. at 388. Plaintiffs’ complaint does not reach

the level of “threadbare recital of the elements of a cause of action,” going only so far as to

announce that Plaintiffs have brought this claim under the Fourth Amendment. Iqbal, 556 U.S. at

679.

        Contrary to Plaintiffs’ assumption, proceeding with a suit premised on Bivens liability is

“not an automatic entitlement.” Wilkie v. Robbins, 551 U.S. 537, 550 (2007). The Supreme Court

has mandated that courts adopt a context-specific approach when evaluating extension of a Bivens

remedy to a plaintiff. See Corr. Servs. Corp. v. Malesko, 34 U.S. 61, 68 (2001). Plaintiffs’




                                                   5
complaint does not provide the Court with sufficient, non-conclusory factual statements that would

enable the Court to infer extension of a Bivens remedy to the Plaintiffs.

          2. The Complaint Does Not Show a Clearly Established Constitutional Right.

       Defendant Doe’s motion to dismiss should be granted because Plaintiffs’ complaint does

not adequately allege facts showing that Doe violated a clearly established constitutional right.

Plaintiffs’ argument in support of the Bivens claim is: (1) the “Supreme Court has

recognized…monetary damage claims can be brought under the Fourth Amendment for illegal

search and seizure…”; (2) therefore, Plaintiff brings this claim against Defendant Doe “for illegal

search and seizure under the Fourth Amendment….” Pls.’ Third Am. Compl., 9, ECF No. 32,

Appendix A. While these statements would be inadequate for any type of allegation, “specificity

is especially important in the Fourth Amendment context,” because of the difficulty involved in

an officer determining “how the relevant legal doctrine…will apply to the factual situation.” Kisela

v. Hughes, 138 S. Ct. 1148, 1153 (2018). Plaintiffs’ argument assumes the very entitlement to a

Bivens remedy that the Supreme Court has explicitly denounced. See Wilkie, 551 U.S. at 550.

       Plaintiffs acknowledge the lack of specific factual statements, citing resistance from the

Houston Police Department to provide Plaintiffs with internal police records and limitations

inherent to cases involving a protective order. Pls.’ Third Am. Compl., 9, ECF No. 32, Appendix

A. Addressing this very argument in another case, the Supreme Court held, “the question presented

by a motion to dismiss a complaint for insufficient pleadings does not turn on the controls placed

upon the discovery process.” Iqbal, 556 U.S. at 685. Plaintiffs “have not nudged their claims across

the line from conceivable to plausible.” Twombly, 550 U.S. at 570. Where a complaint contains

nothing more than bare allegations, as this one does, such allegations “should not suffice to subject




                                                 6
government officials either to the costs of trial or to the burdens of broad-reaching discovery.”

Harlow v. Fitzgerald, 457 U.S. 800, 816-17 (1982).

B. In the alternative, even if the Court finds that Plaintiffs’ complaint is properly pled,
   Defendant Doe is immune from liability.

                          1. Two-Prong Inquiry for Qualified Immunity.

       If the Court find Plaintiffs’ Third Amended Complaint to be well-pled, Plaintiffs’

complaint should nevertheless be dismissed pursuant to the protections provided by qualified

immunity for government officials. See Harlow, 457 U.S. at 800; see also Iqbal, 566 U.S. at 685

(citing Siegert v. Gilley, 500 U.S. 226, 236 (1991) (Kennedy, J., concurring in judgment)) (“The

basic thrust of the qualified-immunity doctrine is to free officials from the concerns of litigation,

including ‘avoidance of disruptive discovery.’”).

       Courts use a two-prong inquiry to determine whether a government official is entitled to

qualified immunity: (1) whether the well-pleaded facts in a plaintiff’s complaint, accepted as true,

constitute a violation of a constitutional right; and (2) whether the defendant’s conduct was

objectively reasonable in light of clearly established law. Carroll v. Ellington, 800 F.3d 154, 169

(5th Cir. 2015). The threshold for being shielded from liability via qualified immunity is low,

providing “protection to all but the plainly incompetent or those who knowingly violate the law.”

Malley, 475 U.S. at 335. Qualified immunity protects a government official against both “suits

brought under 42 U.S.C. § 1983 and suits brought directly under the Constitution against federal

officials.” Harlow, 457 U.S. at 809; see also Hui v. Castaneda, 559 U.S. 799 (2010) (holding that

an action under Bivens will be defeated if the defendant is immune from suit).

       Where Defendant moves for dismissal on qualified immunity grounds, “it is plaintiff’s

burden to demonstrate that all reasonable officials similarly situated would have then known that

defendant’s alleged acts” violated the Constitution. Thompson v. Upshur County, TX, 245 F.3d


                                                 7
447, 457 (5th Cir. 2001). The Supreme Court has cautioned that reasonableness is judged “from

the perspective of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”

Rice v. ReliaStar Life Ins. Co., 770 F.3d 1122, 1130 (5th Cir. 2014). Courts stringently apply the

objective standard precisely because it enables dismissal of poorly pled cases early in the litigation

process. Harlow, 457 U.S. at 817–18.

          2. Absence of “Clearly Established” Right Entitles Defendant Doe to Immunity.

   Defendant Doe’s motion to dismiss should be granted because the Court may grant qualified

immunity when a “purported right was not clearly established by prior case law.” Reichle v.

Howard, 566 U.S. 658, 664 (2012); see Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011). For a right

to be clearly established, it “must be sufficiently clear ‘that every reasonable official would [have

understood] that what he is doing violates that right.’” Reichle, 566 U.S. at 658 (citation omitted).

Put simply, “existing precedent must have placed the statutory or constitutional question beyond

debate.” Anderson v. Creighton, 536 U.S. 645, 640 (1987). This objective “clearly established”

standard “protects the balance between vindication of constitutional rights and government

officials’ effective performance of their duties by ensuring that officials” can reasonably anticipate

when their conduct might give rise to liability. Reichle, 566 U.S. at 664.

       Plaintiffs’ Third Amended Complaint should be dismissed because the “clearly

established” standard is not satisfied here. Plaintiffs have not provided the Court with a single

instance similar to the present case in which a “clearly established” right has been recognized.

   3. Defendant Doe’s Conduct Was Objectively Reasonable.

       Because qualified immunity is intended to protect officials from the burdens of litigation,

not merely trial, the Court should dismiss all allegations against Defendant Doe. The Fourth

Amendment’s search and seizure provision contains an exigent circumstances exception to the



                                                  8
warrant requirement. Brigham City, Utah v. Stuart, 547 U.S. 398, 403 (2006). One such “exigency

obviating the requirement of a warrant is the need to assist persons who are seriously injured or

threatened with…injury.” Id.; see also Mincey v. Arizona, 437 U.S. 385, 393 (1978) (“The need to

protect or preserve life or avoid serious injury is justification for what would be otherwise illegal

absent an exigency or emergency.”).

        Nothing alleged by Plaintiffs so much as purports to show that Defendant Doe acted in a

manner that any similarly situated person would find objectively unreasonable. The haphazard list

of various “duties” Plaintiffs believe a reasonable officer would have exercised is not accompanied

by any support or legal justification. To hold Defendant Doe liable under any of the causes of

action presented by Plaintiffs, they must plead facially plausible facts showing Doe committed an

illegal (warrantless) search and seizure. 1 See Rockwell v. Brown, 664 F.3d 985, 995 (5th Cir.

2011); cf. Velasquez v. Audirsch, 574 F. App’x. 476, 478 (5th Cir. 2014). Because Defendant Doe’s

conduct was consistent with the law at the time of the incident and did not violate Plaintiffs’ Fourth

Amendment rights, the Court should grant Defendant Doe’s motion to dismiss.

                                                CONCLUSION

        Defendant Doe respectfully moves this Court to dismiss Plaintiffs’ Third Amended

Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to state a

claim and because Doe is entitled to qualified immunity. Plaintiffs’ allegations fail to meet the

bare minimum pleading standards to survive a motion to dismiss. Plaintiffs’ lackluster complaint

is precisely the type that the doctrine of qualified immunity encourages courts to dismiss. The

purpose of qualified immunity is to protect government officials from the burden of the litigation




1
 Although not required for Federal purposes, Defendant FBI Agent’s counsel have been advised that local law
enforcement may have issued a search warrant.

                                                       9
process. Granting Defendants’ motion best effectuates that purpose because nothing Plaintiffs have

alleged weighs in favor of subjecting Defendant Doe to the instant litigation.



                                             Respectfully submitted,


                                             BERG & ANDROPHY


                                             /s/ Joel M. Androphy
                                             Joel M. Androphy
                                             Attorney-in-Charge
                                             TX State Bar No. 01254700
                                             Rebecca Gibson
                                             TX State Bar No. 24092418
                                             Berg & Androphy
                                             3704 Travis Street
                                             Houston, Texas 77002
                                             Telephone (713) 529-5622
                                             Facsimile (713) 529-3785
                                             Attorneys for FBI Agent Doe


                                CERTIFICATE OF SERVICE

       On March 4, 2020, a true and correct copy of the foregoing document was served on
counsel electronically through the Court’s CM/ECF system.

                                                     /s/ Joel M. Androphy




                                                10
